DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amended claims 1 thru 8 and 10 thru 14 have been entered into the record.  Claim 9 has been cancelled.
Response to Amendment
The amendment to the specification overcomes the drawing objection from the previous office action (12/9/2021).  The drawing objection is withdrawn.
The amendments to the claims overcome the claim objections from the previous office action (12/9/2021).  The claim objections are withdrawn.
The amendments to the claims cause 35 U.S.C. 112(f) to no longer be invoked as recited in the previous office action (12/9/2021).  35 U.S.C. 112(f) is not invoked for the amended claims.
The amendments to the claims overcome the 35 U.S.C. 112(b) rejections from the previous office action (12/9/2021).  The 35 U.S.C. 112(b) rejections are withdrawn.
The amendments to the claims overcome the 35 U.S.C. 101 rejection from the previous office action (12/9/2021).  The 35 U.S.C. 101 rejection is withdrawn.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 thru 8 and 10 thru 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 thru  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the acquirer" in line 11.  There is insufficient antecedent basis for this limitation in the claim.  The examiner assumes that this limitation should have been amended out based on the other amendments to claim 1.  If “the acquirer” is meant to remain in the claim, the 112(f) interpretation will be reinstated for claim 1.
Claim 12 recites “a vehicle” in lines 3 and 4, while earlier in the claim “a vehicle” is also recited in line 1.  It is unclear if this is a new vehicle or the same vehicle.  The examiner assumes it is the same vehicle for continued examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 6, 7 and 12 thru 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baasch Patent Application Publication Number 2017/0032674 A1 in view of  Bae et al Patent Application Publication Number 2018/0099661 A1.
Regarding claims 1, 13 and 14 Baasch teaches the claimed vehicle control device mountable in a vehicle where the vehicle control device comprises a processor to execute a program, “On board the first motor vehicle 105, a first device 210 is arranged; the first device 210 preferably includes a processing device 215 and a transmitting device 220. The processing device 215 may be connected to a positioning device 225, which is configured to determine a current position of the first motor vehicle 105.” (P[0029], Figures 1 and 2), the claimed vehicle control method, a method for finding a parking space for a first motor vehicle (abstract), and the claimed computer readable storage medium that stores a program for a computer of a vehicle control device mountable in a vehicle, “A computer program product includes program code for carrying out the described method, if the computer program product is run on a processing device or stored on a computer-readable data carrier.” P[0013], comprising:
the claimed computer of a vehicle control device, the first device 210 preferably includes a processing device 215 (Figure 2 and P[0029]), to perform:

the claimed calculate a position of a frame of the first parking frame based on the acquired positional information of the frame of the second parking frame in a case where the positional information of the frame of the second parking frame was acquired from the other vehicle, “the length of a parking space 120 is bounded by the length of a second motor vehicle 110 parked in the parking space 120, if the parking space 120 occupied. Typically, a free parking space 120 has a length that is defined between a 
Baasch does not explicitly teach the claimed control automatic parking of the vehicle at the first parking frame based on the calculated position of the frame of the first parking frame, but does find the available parking space.  Once an appropriate parking space is found, it is common and well known in the art for a vehicle control system to perform automatic parking.  Bae et al teach, “When there are existing parking lines, the processor 170 can search for an empty parking space inside the existing parking lines (S205). When an empty space is detected inside the parking lines, the processor 170 can set the empty space as a candidate parking space and when the user selects the candidate parking space, control the vehicle to move into the selected candidate parking space (S206).” (P[0195] and Figure 23).  The automatic parking function would be applied to the system of Baasch after the identification of the available parking space.
Baasch does not teach the claimed parking frame lines are acquired and calculated, but does use sensors (such as a camera P0031]) on the vehicle 110 (Figure 2) to detect the parking space.  This can occur with or without parking frame lines.  The presence of lines to define the parking frame would able to be detected by a camera of the vehicle 110.  The detected lines would further identify the parking space and would 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method and system for finding a parking space of Baasch with the automatic parking and parking line detection of Bae et al in order to have known techniques for determining the automatic parking position and parking the vehicle at that position (Bae et al P[0013]) and in order to provide a safe space for the vehicle to park (Bae et al P[0012]).
Regarding claim 6 Baasch does not teach the claimed acquire positional information for the frame line of the first parking frame based on the positional information of the frame line of the second parking frame from the other vehicle.  The acquired frame line positions would be used to further identify the available parking spaces in relation to the occupied spaces.  Bae et al teach, “Referring to FIG. 13B, since the another vehicle 510 has been parked according to the right angle parking 
Regarding claim 7 Baasch teaches the claimed transmit a request for an operation of a light illuminating a lower portion of the other vehicle to the other vehicle, “the first device 210 may transmit a parking space request, which includes a minimum length of a parking space 120, on which the first motor vehicle 105 is able to park. As will be described in greater detail below, the parking space request may include other parameters, in particular the current position of the first motor vehicle 105 determined by the positioning device 225.” P[0030], and “in addition to transmitting device 220, the processing device 215 of the second device 230 may be connected to a signal transmitter 240 on board the second motor vehicle 110. The signal transmitter 240 may include, in particular, an optical signaling system on board the second motor vehicle 110. In a preferred embodiment, the signaling system includes at least one of a rear light, a brake light, a reverse light, a flashing light, a parking light or a rear fog light. With the signal transmitter 240, the processing device 215 may bring about an optical signal 
Regarding claim 12 Baasch teaches the claimed vehicle management device that selects a first parking frame based on positional information of a frame of a second parking frame transmitted by a vehicle control device mountable in a vehicle, “The control device 205, which may be included within the system 200, preferably includes an additional processing device 215 and a preferably wireless communication device 245, which is particularly configured to communicate wirelessly with one of the transmitting devices 220. In some embodiments, bidirectional communication, in particular between the control device 205 and the first device 210 on board the first motor vehicle 105, may be supported. In this case, the transmitting device 220 of the first device 210 may also be designed to receive information. The control device 205 may also include a storage device 250, which may serve for the temporary storage of parking space information that has been previously received, in particular from the second motor vehicles 110.” (P[0033] and Figure 2), and “On board the second motor vehicle 110, with the sensor 235, the second device 230 determines the length of the free parking space 120 and, preferably with the positioning device 225, the position of the second motor vehicle 110. Such information is transmitted in a first communication device 255 to the control device 205, and is optionally stored in the storage device 250. This operation is preferably carried out for a multiple number of second motor vehicles 110, each of which is adjacent to a parking space 120, such that, on the part of the control device 205, information regarding a multiple number of free parking spaces 120 is present.” P[0035], the vehicle control device having a processor to execute a 
the claimed acquire positional information of a frame of a second parking frame from an other vehicle stopped at the second parking frame adjacent to a first parking frame where the vehicle will park automatically, among a plurality of parking frames that define parking spaces for each vehicle in a parking lot, the positional information of the frame of the second parking frame being measured by a sensor of the other vehicle, “the first device 210 may transmit a parking space request, which includes a minimum length of a parking space 120, on which the first motor vehicle 105 is able to park. As will be described in greater detail below, the parking space request may include other parameters, in particular the current position of the first motor vehicle 105 determined by the positioning device 225” (P[0030] and Figure 2), and “the second device 230 is connected to a sensor 235, which is configured to determine the size or length of a free parking space 120, which is bounded by the second motor vehicle 110 and is adjacent to the second motor vehicle 110. There may also be multiple sensors 235, which, in an additional embodiment, point in different directions, particularly forwards and rearwards. Each sensor 235 may include, for example, a camera, an ultrasonic sensor, a radar sensor or a Lidar sensor.” P[0031], the parking positions of vehicles 110 in Figure 2 equate to the claimed plurality of parking frames that define parking spaces;
the claimed calculate a position of a frame of the first parking frame based on the acquired positional information of the frame of the second parking frame in a case where the positional information of the frame of the second parking frame was acquired from the other vehicle, “the length of a parking space 120 is bounded by the length of a 
Baasch does not explicitly teach the claimed control automatic parking of the vehicle at the first parking frame based on the calculated position of the frame of the first parking frame, but does find the available parking space.  Once an appropriate parking space is found, it is common and well known in the art for a vehicle control system to perform automatic parking.  Bae et al teach, “When there are existing parking lines, the processor 170 can search for an empty parking space inside the existing parking lines (S205). When an empty space is detected inside the parking lines, the processor 170 can set the empty space as a candidate parking space and when the user selects the candidate parking space, control the vehicle to move into the selected candidate parking space (S206).” (P[0195] and Figure 23).  The automatic parking function would be applied to the system of Baasch after the identification of the available parking space.
Baasch does not teach the claimed parking frame lines are acquired and calculated, but does use sensors (such as a camera P0031]) on the vehicle 110 (Figure 2) to detect the parking space.  This can occur with or without parking frame lines.  The 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method and system for finding a parking space of Baasch with the automatic parking and parking line detection of Bae et al in order to have known techniques for determining the automatic parking position and parking the vehicle at that position (Bae et al P[0013]) and in order to provide a safe space for the vehicle to park (Bae et al P[0012]).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baasch Patent Application Publication Number 2017/0032674 A1 and Bae et al Patent Application Publication Number 2018/0099661 A1, as applied to claim 1, and in further view of Hayakawa Patent Application Publication Number 2018/0307919 A1.
Regarding claim 8 Baasch and Bae et al do not teach the claimed there is at least another parking frame between the first and second parking frames, but this is a common configuration of parking lots and parking spaces.  Parking lots typically have several parking spots in a row, and depending on the usage and available spots, there may be multiple open parking spaces next to a parked vehicle.  The configuration of a parking lot, and the usage of a parking lot are both a design choice and a custom choice.  Empty parking spots are a common and well known feature of parking lots.  Hayakawa teaches the user selecting a parking space PL5 for parking the vehicle, there is another vehicle in PL3 and PL4 is an empty space (P[0069] and Figures 4C and 4D).  The designation of a parking spot would be incorporated into the automatic parking of Bae et al as a user preference (to parking at least one space from another vehicle when available).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method and system for finding a parking space of Baasch and the automatic parking and parking line detection of Bae et al with the designation of a space between parked vehicles of Hayakawa in order to ensure detection accuracy a frame line of a parking space (Hayakawa P[0004]).
Allowable Subject Matter
Claims 2 thru 5, 10 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the reason for indicating allowable subject matter over the prior art of record is .  The limitations of the combined claims 1 and  2 are directed to limitations for a parking frame not being recognized, then in response transmitting a request for position information.  This combination would not be obvious with the cited primary reference because Baasch is directed to have no parking frame to recognize, and therefore would not need to consider the claim limitations of claim 2.  Similar reasoning is applied to the combined claims of 1 and 4 (would be a non-obvious combination with Baasch).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DALE W HILGENDORF/Primary Examiner, Art Unit 3662